Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections 
Claims 2, 23, 16, 21, 27 and all the dependent claims are objected to because of the following informalities:  
In claims 2, 23, “the cover profile is stored on the second magnet; at least one of the plurality of second magnet ” could be confuse. This limitation lack antecedent basis or not support in the SPEC/Drawings. Further clarification is required. If applicant try to claim to the different embodiments, a further restriction may require in the next office action. Especially, these claim limitations are mutually exclusive with the other claims 3, 24.
In claims 21, 27, “the interactive device is to unload the cover profile and to return to the first state” could be confuse. This limitation lack antecedent basis or not support in the SPEC/Drawings. Further clarification is required. If applicant try to claim to the different embodiments, a further restriction may require in the next office action.
In claim 16, “a first input on the separate device via a user interaction with the touch sensitive surface of the front interactive surface region, wherein, in a second state, the accessory cover is to attach to the front interactive surface region via the first and second coupling mechanisms such that the accessory cover is layered on top of at least a portion of the touch sensitive surface of the front interactive surface region” and “the separate device” could be confuse. This limitation lack antecedent basis or not support in the SPEC/Drawings. Further clarification is required. If applicant try to claim to the different embodiments, a further restriction may require in the next office action.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the issues discussed in above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doczy (US 20040233620)
With regard claim 16, Doczy discloses An interactive surface system (abstract, fig 1-26), that is to provide user inputs to a separate device, the interactive surface system comprising:
an interactive device (any device with user accessible parts; Examiner consider as interactive device) comprising: a front interactive surface region; a back region that is opposite from the front interactive surface region (at least fig 7; 14 has front and back region; both sides comprising interactive parts; ); a first coupling mechanism (at least fig 7; see following; any structure allow the device to couple; Examiner consider as coupling mechanism); a printed circuit board (PCB) (paragraph [60]-[66]); and an accessory cover (at least 12) comprising a microchip (paragraph [35]-[41]), a second coupling mechanism (at least fig 7; any structure allow the device to couple; Examiner consider as coupling mechanism), and a cover profile associated with the accessory cover (paragraph [60]-[66]), wherein, in a first state, the interactive device is to register a first input via a user interaction with the front interactive surface region (fig 7; paragraph [60]-[66]), wherein, in a second state, the accessory cover is to attach to the front interactive surface region via the first and second coupling mechanisms (at least fig 8, fig 11) such that the accessory cover is to layered on top of  at least a portion of the front interactive surface region (at least fig 7-8, fig 11), wherein, in response to attaching the accessory cover to the front interactive surface, the interactive device is to load the cover profile based on at least one of the second coupling mechanism and the microchip (paragraph [60]-[66]), and wherein in response to loading the cover profile, the interactive device is to register a second input on the separate device via a user interaction with the accessory cover (paragraph [60]-[66]; paragraph [34]-[41] ).  
The above cited embodiment/parts lacks teaching: a planar touch sensitive surface on the front interactive surface region (show the keys and also not clearly discussed).
Doczy, however, also teaches using a planar touch sensitive surface as an alternative design of the keys or buttons (paragraph [0052]-[61] ).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (touch sensitive surface) and modify to previous discussed structure (modify to all the planar keys on the device) so as to further improve the looking of the modified structure. 
With regard claims 17, Doczy further disclosed the cover profile is stored on the second coupling mechanism (paragraph [60]-[66]; the coupling mechanism comprising, at least, connect and associated parts; Examiner consider wherever storage the cover profile is a part of the coupling mechanism).
 With regard claims 18, Doczy further disclosed the cover profile is stored on the microchip (paragraph [60]-[66]; the coupling mechanism comprising, at least, connect and associated parts).
With regard claims 19, Doczy further disclosed the interactive device is associated with a first height and a first width (at least fig 9A; first width measured from inner side of 212 to inner side of 214; first height shows in fig 9B; see also fig 7) and the accessory cover is associated with a second height and a second width (the second height and second width show in fig 3).
With regard claims 20, Doczy further disclosed at least one of the first height and the first width is different from both the second height and the second width (see claim 4). 
With regard claims 21, Doczy further disclosed in response to detaching the accessory cover from the front interactive surface region, the interactive device is to unload the cover profile and to return to the first state (see claim objection; paragraph [50]-[56]).
Claims 1-5, 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doczy (US 20040233620) in view of Fish (US 20100238620). 
With regard claim 1, Doczy discloses An interactive surface system (abstract, fig 1-26), comprising: an interactive device (any device with user accessible parts; Examiner consider as interactive device) comprising: a front interactive surface region; a back region (at least fig 7; 14 has front and back region; both sides comprising interactive parts; ) that is opposite from the front interactive surface region; a first coupling mechanism (at least fig 7; see following; any structure allow the device to couple; Examiner consider as coupling mechanism); a printed circuit board (PCB) (paragraph [60]-[66]); and an accessory cover (at least 12) comprising a microchip (paragraph [35]-[41]), a second coupling mechanism (at least fig 7; any structure allow the device to couple; Examiner consider as coupling mechanism), and a cover profile associated with the accessory cover (paragraph [60]-[66]), wherein, in a first state, the interactive device is to receive a first input via a user interaction with the front interactive surface region (fig 7; paragraph [60]-[66]), wherein, in a second state, the accessory cover is to removably couple to the front interactive surface region via the first and second coupling mechanisms (at least fig 8, fig 11), wherein, in response to the coupling, the interactive device is to identify the accessory cover and load the cover profile (paragraph [60]-[66]; see also the following modification); and wherein in response to loading the cover profile, the interactive device is to receive a second input via a user interaction with the accessory cover (paragraph [60]-[66]; paragraph [34]-[41] ). 
Doczy lacks teaching: first and second coupling mechanisms are the first and second magnets.
Fish teaches an interactive system comprising: first and second coupling mechanisms are the first and second magnets (fig 1-7; paragraph [0020]-[24]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (first and second magnets and/or identification of the device) and modify to previous discussed structure so as to further secure the modified structure and/or improve the interaction between the two devices. 
With regard claim 22, Doczy discloses An interactive surface system (abstract, fig 1-26), comprising: 
an interactive device (any device with user accessible parts; Examiner consider as interactive device) comprising: a front interactive surface region, wherein the front interactive surface region is touch-sensitive; a back region that is opposite from the front interactive surface region (at least fig 7; 14 has front and back region; both sides comprising interactive parts; paragraph [34]-[41]); a first coupling mechanism (at least fig 7; see following; any structure allow the device to couple; Examiner consider as coupling mechanism); a printed circuit board (PCB) (paragraph [60]-[66]); and an accessory cover (at least 12) comprising a microchip (paragraph [35]-[41]), a second coupling mechanism (at least fig 7; any structure allow the device to couple; Examiner consider as coupling mechanism), and a cover profile (paragraph [60]-[66]) associated with the accessory cover, wherein, in a first state, the interactive device is to register a first input via a user interaction with the front interactive surface region (fig 7; paragraph [60]-[66]), wherein, in a second state, the accessory cover is to removably couple to the front interactive surface region via the first and second coupling mechanisms such that the accessory cover is layered on top of at least a portion of the front interactive surface region (at least fig 7-8, fig 11), wherein, in response to the coupling, the interactive device is to identify the accessory cover and load the cover profile (paragraph [60]-[66]), and wherein in response to loading the cover profile, the interactive device is to register a second input via a user interaction with the accessory cover (paragraph [60]-[66]; paragraph [34]-[41] ). 
Doczy lacks teaching: the front interactive surface region “touch-sensitive”; the first and second coupling mechanisms are a plurality of magnets; alignment of the plurality of first magnets with the plurality of second magnets. 
Doczy, however, also teaches using a planar touch sensitive surface as an alternative design of the keys or buttons (paragraph [0052]-[61] ).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (touch sensitive) and modify to previous discussed structure (modify to all the planar keys on the device) so as to further improve the looking of the modified structure. 
Modified Doczy lacks teaching: the first and second coupling mechanisms are a plurality of magnets; alignment of the plurality of first magnets with the plurality of second magnets.
Fish teaches an interactive system comprising: the first and second coupling mechanisms are a plurality of magnets; alignment of the plurality of first magnets with the plurality of second magnets (fig 1-7; paragraph [0020]-[24]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (first and second magnets and/or identification of the device) and modify to previous discussed structure so as to further secure the modified structure and/or improve the interaction between the two devices. 
With regard claims 2, 23 Doczy further disclosed the cover profile is stored on the second magnet; at least one of the plurality of second magnet (paragraph [60]-[66]; see also the discussion of the combination with Fish; Examiner consider wherever storage the cover profile is a part of the coupling mechanism; and/or the magnet allow for detection of the coupling configuration which is, at least, one of the cover profile).
 With regard claims 3, 24, Doczy further disclosed the cover profile is stored on the microchip (paragraph [60]-[66]; the coupling mechanism comprising, at least, connect and associated parts).
With regard claims 4, 25, Doczy further disclosed the interactive device is associated with a first height and a first width (at least fig 9A; first width measured from inner side of 212 to inner side of 214; first height shows in fig 9B; see also fig 7) and the accessory cover is associated with a second height and a second width (the second height and second width show in fig 3); and wherein at least one of the first height and the first width is different from both the second height and the second width (see fig 3, fig 7, fig 9).
With regard claims 5, 26, Doczy further disclosed at least one of the first height and the first width is different from both the second height and the second width (see claim 4). 
With regard claims 27, Doczy further disclosed in response to detaching and/or decoupling the accessory cover from the front interactive surface region, the interactive device is to unload the cover profile and to return to the first state (see claim objection; paragraph [50]-[56]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “However, Doczy does not teach magnetic interaction of magnets in the computing device 12 and keyboard 14, or that the keyboard "identifies" the computing device 12 and downloads a cover profile in response to such a magnetic interaction. Therefore, the computing device 12 and keyboard 14 of Doczy fail to teach the above- quoted features of independent claim 1. For at least these reasons, Applicant respectfully submits that claim 1 and its dependent claims are allowable under 35 U.S.C. § 102(a)(1) and/or 35 U.S.C. § 102(a)(2) over Doczy. Accordingly, Applicant respectfully requests withdrawal of these rejections.” (pages 8 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/JERRY WU/Primary Examiner, Art Unit 2835